     Case 18-35923 Document 58-1 Filed in TXSB on 09/18/19 Page 1 of 1




B2100B (Form 2100B) (12/15)

                         United States Bankruptcy Court
                         _______________
                         Southern        District Of _______________
                                                     Texas

      Otto Leonel Perez, and Josselin Carranza Perez            18-35923
In re ______________________________,                  Case No. ________________




      NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
            15-1 (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
Claim No. _____
alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim
Other than for Security in the clerk’s office of this court on ______
                                                               09/18/2019 (date).




Name of Alleged Transferor                                              Name of Transferee
New Penn Financial, LLC d/b/a                                           U.S. Bank Trust National Association,
Shellpoint Mortgage Servicing                                           as Trustee of the Lodge Series IV Trust

Address of Alleged Transferor:                                          Address of Transferee:
Shellpoint Mortgage Servicing                                            c/o BSI Financial Services
PO BOX 10826                                                             1425 Greenway Drive, Ste 400
Greenville, SC 29603-0826                                                Irving, TX 75038
                              ~~DEADLINE TO OBJECT TO TRANSFER~~
The alleged transferor of the claim is hereby notified that objections must be filed with the court
within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
court, the transferee will be substituted as the original claimant without further order of the court.




Date:_________                                                     ______________________________
                                                                     CLERK OF THE COURT
